Citation Nr: 0605274	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-086 13A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for migraine headaches prior to January 28, 2003.

2.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches on and after January 28, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active miliary service from December 1983 to 
September 1987 and from August 1989 to November 1991.

This matter came before the Board of Veterans Appeals' 
(Board) from a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon review of the evidentiary record, the Board notes that 
in written correspondence dated in August 2004, the veteran 
requested that VA obtain recent medical records for treatment 
of his service-connected migraine headaches from the VA 
Medical Center in Nashville, Tennessee.  VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  This particular duty includes the 
responsibility of obtaining all available treatment records 
adequately identified by the veteran as well as the 
scheduling of the veteran for pertinent VA examinations.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).

In the regard, the Board notes that the RO has evaluated the 
veteran's migraine headaches pursuant to the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  A 30 percent 
evaluation is provided for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  The maximum schedular 
evaluation is 50 percent.  That evaluation is provided when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The veteran was last afforded a VA examination in December 
2000.  The Board therefore believes that the veteran should 
be afforded another VA neurological evaluation to determine 
the current severity of his headache disability.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1. The AMC should obtain the veteran's 
complete clinical records relating to his 
service-connected migraine headaches from 
the VA Medical Center located in 
Nashville, Tennessee.  If the records are 
unavailable, please have the provider so 
indicate.  

2.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature and extent of the 
service-connected migraines headaches. 
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should provide a discussion 
of the frequency and severity of the 
veteran's headaches.  In addition, the 
examiner should express an opinion as to 
whether the veteran's headaches are 
completely prostrating, prolonged, and 
productive of severe economic 
inadaptability.

3.  Thereafter, the VA should re-
adjudicate the issues on appeal.  
Furthermore, the consideration of 
referring the veteran's claim for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2005) must be documented 
on readjudication.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the supplemental 
statement of the case in May 2004.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


